            Case 2:20-cv-00310-RSL Document 34 Filed 06/05/20 Page 1 of 1



                                                         HONORABLE ROBERT S. LASNIK
 1
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7
      SOPHEARY SANH,                                 NO. 2:20-cv-00310
 8
                         Plaintiff,                  ORDER GRANTING UNOPPOSED
 9
                                                     MOTION FOR VOLUNTARY
10    v.                                             DISMISSAL OF PLAINTIFF’S
                                                     INDIVIDUAL CLAIM AGAINST
11    OPPORTUNITY FINANCIAL, LLC,
      APPLIED DATA FINANCE, LLC d/b/a                APPLIED DATA FINANCE, LLC d/b/a
      PERSONIFY FINANCIAL, and RISE                  PERSONIFY FINANCIAL
12
      CREDIT SERVICE OF TEXAS, LLC d/b/a
13    RISE,

14                         Defendants.

15

16
           This matter is before the Court on the Unopposed Motion for Voluntary Dismissal
17
     of Plaintiff’s Individual Claim Against Applied Data Finance, LLC d/b/a Personify
18
     Financial. The Court, having considered the motion and the record, it is therefore,
19
           ORDERED that Ms. Sanh’s individual claim is dismissed with prejudice and the
20
     class claims are dismissed without prejudice.
21

22         Dated this 5th day of June, 2020.

23                                             A
                                               ROBERT S. LASNIK
24                                             United States District Court Judge
25

26

27

      ORDER GRANTING UNOPPOSED MOTION FOR
      VOLUNTARY DISMISSAL OF PLAINTIFF’S INDIVIDUAL
      CLAIM AGAINST APPLIED DATA FINANCE, LLC d/b/a
      PERSONIFY FINANCIAL - 1
